Moore, Chief Justice.
This judgment must unquestionably be reversed. There is no evidence whatever in the statement of facts calling for a charge by the court on the subject of vindictive or punitory damages, or to warrant the verdict of the jury for this character of damages. There is no evidence tending to show that appellants were actuated by malice in taking and holding the house and land, as alleged by appellee, or that they did so wantonly, or with the intent to vex, harass, injure, or oppress him. On the contrary, the evidence strongly tends to show that they were actuated by no such motive. If they were, they seemed to have exhibited no outward manifestations of such feelings.
To sustain the verdict in this case would, in effect, be to hold that the jury'may infer malice whenever there is evidence warranting a verdict for the plaintiff in an action of trespass quare clausam fregit.
The judgment is reversed and the cause remanded.
Reversed and remanded.